Signature of acts adopted under codecision: see Minutes
(FR) Mr President, the Lithuanian Parliament voted yesterday for a law on homosexuality, on propaganda on homosexuality and bisexuality. The Lithuanian President had already refused to sign this law. It was referred back to the parliament. This law is in direct opposition to the Charter of Fundamental Rights of the European Union and Article 6(1) of the Treaty of Lisbon.
I call on you, Mr President, on behalf of this Parliament, to protest against this law in the name of European values, since the Charter of Fundamental Rights, as reproduced by the Treaty of Lisbon, provides for non-discrimination in relation to sexual orientation, and this law discriminates against sexual minorities.
On behalf of this Parliament, I call on you to write to the Lithuanian Parliament to state that this law goes against the common idea of Europe.
(Applause)
Thank you. We proceed to a presentation of the order of business.
(FR) Mr President, can you tell me whether or not you are going to act? I have asked you to do something; you should tell me whether or not you are going to do it. That is what I asked you.
I will find out what the Lithuanian Parliament has adopted and then I will decide what to do. I will be in touch with you about this.